Citation Nr: 1826842	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-13 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence exists to reopen the claim for service connection for right arm pain also claimed as forearm/wrist pain.

2.  Entitlement to service connection for a disability causing bilateral arm, hand, and wrist pain, numbness, and paresthesias, to include tendonitis and carpel tunnel syndrome.

3.  Entitlement to service connection for residuals of infectious mononucleosis, cytomegalovirus, and/or Epstein-Barr virus.

4.  Entitlement to service connection for radiculopathy of the bilateral, lower extremities, to include as secondary to service-connected thoracolumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and Therapist J.M.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to September 2010.  The Veteran served in the United States Army Special Forces.  The Veteran served in combat and was deployed to Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2012, January 2013 and January 2014 rating decisions of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In October 2017, the Veteran testified before the undersigned during a Board hearing held via videoconference.  A copy of the hearing transcript has been associated with the claims file. 


FINDINGS OF FACT

1.  In March 2011 rating decision, the RO denied service connection for right arm pain also claimed as forearm/wrist pain.  The Veteran was notified of that decision and of his appeal rights.  He did not appeal the decision.  

2.  New and material evidence has been received since the March 2011 rating decision in regard to right arm pain also claimed as forearm/wrist pain.    

3.  The most competent and probative medical evidence of record establishes that the Veteran has a current diagnosis of a disability causing bilateral arm, hand, and wrist pain, numbness, and paresthesias, to include tendonitis and carpel tunnel syndrome, resulting from his service.

4.  The most competent and probative medical evidence of record establishes that the Veteran has a current diagnosis of residuals of infectious mononucleosis, cytomegalovirus, and/or Epstein-Barr virus resulting from his service.

5.  The most competent and probative medical evidence of record establishes that the Veteran has a current diagnosis of radiculopathy of the bilateral, lower extremities resulting from his service-connected thoracolumbar spine disability.


CONCLUSIONS OF LAW

1.  The March 2011 rating decision denying service connection for right arm pain also claimed as forearm/wrist pain is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  Evidence received since the March 2011 rating decision is new and material as to the claim of entitlement to service connection for right arm pain also claimed as forearm/wrist pain, and this claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  Resolving doubt in favor of the Veteran, service connection for a disability causing bilateral arm, hand, and wrist pain, numbness and paresthesias, to include tendonitis and carpel tunnel syndrome is warranted.  See 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

4.  Resolving doubt in favor of the Veteran, service connection for residuals of infectious mononucleosis, cytomegalovirus, and/or Epstein-Barr virus is warranted.  See 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).
5.  Resolving doubt in favor of the Veteran, service connection for radiculopathy of the bilateral, lower extremities is warranted.  See 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

Pursuant to 38 U.S.C. § 7104 (b), a decision by the Board may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  As well, a claim that has been denied in a final unappealed rating decision by the RO may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  

The exception to this rule is described under 38 U.S.C. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C. §§ 5108, 7104(b); 38 C.F.R. § 3.156, 20.1105; see Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, evidence has been obtained since the March 2011 rating decision which indicates the Veteran may suffer from tendonitis and/or carpel tunnel syndrome in the right hand and wrist relating to service, causing pain.  

As such, new and material evidence has been associated with the claims file in regard to service connection for right arm pain also claimed as forearm/wrist pain.  Thus, reopening the claim is warranted.  38 C.F.R. § 3.156 (a).  

Legal Criteria for Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1110, 1131 (2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In addition, 38 U.S.C. § 1154 (b) (2012) provides that in the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

Service connection of symptoms of bilateral tendonitis and carpel tunnel syndrome of the bilateral arms, hands and wrists

A June 2009 service treatment record (STR) noted chronic right wrist pain.  A July 2009 STR noted that there was a diagnosis of tendonitis of the right arm.  STRs consistently noted chronic tendonitis in the Veteran's medical problem list.

A January 2012 VA treatment note reflects that the Veteran has wrist problems from Special Forces work.

An August 2012 VA treatment note reflects that the Veteran has had tendonitis for years with first diagnosis in service.  The Veteran stated that he thought he had carpel tunnel syndrome while in service.  The examiner diagnosed other tenosynovitis of the hand and wrist.

February 2013 diagnostic testing found bilateral carpal tunnel syndrome.

The Veteran appeared for a VA examination in December 2013.  Bilateral carpel tunnel syndrome was diagnosed.

A July 2014 VA treatment note cited the multiple reasons sensory changes can affect the hands, including multiple musculoskeletal factors.

The Veteran appeared for a VA examination in October 2014.  The Veteran was diagnosed with carpel tunnel syndrome.  The Veteran reported numbness in his hands which started while fast roping in service.  He now gets the numbness while driving or riding his bike.  Intermittent pain and numbness, moderate, was found in the bilateral upper extremities.

In February 2014, a VA examiner noted that the Veteran was treated for tendonitis of elbows during active duty.  He had no diagnosis of carpal tunnel.  He underwent EMG testing after active duty and mild carpal tunnel was found.  The examiner stated that his history was not totally consistent with this diagnosis.  He was having few symptoms, so did not have a diagnostic injection done.  He has changed his ergonomics of bicycle riding and his symptoms have resolved.  The examiner concluded that current medical evidence is insufficient to find that the Veteran's mild carpal tunnel as noted on EMG with resolution of symptoms noted in October 2013 is caused by or the result of his activities of military service.  The examiner stated that the symptoms have resolved so also no evidence for chronic aggravation.

The Board gives the February 2014 VA examiner's opinion negative nexus opinion less probative weight, as it stated that the carpel tunnel symptoms had resolved, which is inaccurate and contradicts with the Veteran's lay statements.

During the October 2017 Board hearing, the Veteran testified that during Special Forces training, he was in a push up position for up to five hours, and climbed rope to train for ascending from helicopters.  He testified this training, which lasted for three years, took a constant, tremendous strain on his body, including his hands.

An October 2017 private medical examination also found carpel tunnel syndrome.  The examiner noted that the Veteran has been experiencing upper extremity numbness that has only presented after time training in the military as well.

In this case, the Veteran has given credible testimony that his Special Forces training put tremendous strain on his body, including his hands.  The Veteran has consistently complained of arm and hand pain and numbness in the years following service.  The Veteran has in-service diagnosis of tendonitis and present diagnosis of carpel tunnel syndrome, encompassing the same and similar symptoms of bilateral arm, hand, and wrist pain, numbness, and paresthesias.

In light of this evidence, the Board concludes that the evidence is at the very least in relative equipoise as to whether the Veteran suffers from a disability causing bilateral arm, hand, and wrist pain, numbness, and paresthesias, to include tendonitis and carpel tunnel syndrome, as caused by service.  When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved doubt in favor of the Veteran, the Board concludes service connection for a disability causing bilateral arm, hand, and wrist pain, numbness, and paresthesias, to include tendonitis and carpel tunnel syndrome is warranted.

Service connection of residuals of infectious mononucleosis, cytomegalovirus, or Epstein-Barr virus

In March 2012, a VA examiner's opinion was provided.  The examiner noted that the Veteran was treated while on active duty for mononucleosis, CMV and Epstein-Barr virus.  The examiner stated that these are viruses that usually do not cause long term sequelae.  The examiner stated that the Veteran did not complain of fatigue.  The examiner stated that there is no medical evidence that the Veteran has ever been evaluated for or treated for any residuals resulting from these illnesses.  

The record contains an October 2012 letter from Dr. M.S., an infectious disease physician who has examined the Veteran.  Dr. M.S. stated that as a result of his Survival Evasion Resistance and Escape (SERE) training, the Veteran was exposed to viruses and was ultimately diagnosed with acute EBV infection (positive 1gM antibody), and possibly CMV infection (positive 1gM antibody that Dr. M.S. would speculate was a cross-reactive positive antibody from his acute EBV infection).  The examiner stated that to this day, he still gets easily fatigued, with low energy that may or may not be related to that primary infection six years ago.  Dr. M.S. explained that in any case, there is no specific treatment for primary EBV infection, or for the residual side effects that can last for months to years in certain individuals.  Dr. M.S. encouraged continued regular exercise and cognitive behavioral therapy as potential treatment options for any residual symptoms.

An October 2017 letter from a social worker who treated the Veteran indicated that the Veteran suffers from headaches, chronic fatigue, adrenal fatigue and lower immune health due to the Epstein-Barr virus.

During the October 2017 Board hearing, the Veteran testified to completing the Survival Evasion Resistance and Escape (SERE) course of the United States Army.  As part of this course, the Veteran drank from a communal water dish and contracted a longstanding illness.  The Veteran testified that he has suffered from fatigue since that time, to present.

In this case, the Veteran has given credible testimony that he suffers from fatigue since contracting viruses during SERE training.  The record, including the STRs, supports that the Veteran suffered from those viruses.  The Board also notes that the October 2012 letter from Dr. M.S. provides competent medical evidence that in certain cases results of these viruses can last years, and can cause fatigue.  The Board gives the VA examiner's March 2012 opinion less probative weight, as it indicates the Veteran did not complain of fatigue, which contradicts the Veteran's lay statements.
In light of this evidence, the Board concludes that the evidence is at the very least in relative equipoise as to whether the Veteran suffers from residuals of infectious mononucleosis, cytomegalovirus, or Epstein-Barr virus caused by service, including fatigue.  When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved doubt in favor of the Veteran, the Board concludes service connection for residuals of infectious mononucleosis, cytomegalovirus, or Epstein-Barr virus are warranted.

Service connection of radiculopathy of the bilateral, lower extremities

STRs reflect November 2004 complaints of low back pain with radicular symptoms.

In December 2013, a VA examination found no pathological findings of bilateral lower extremity radiculopathy.  However, it was unclear if appropriate testing was completed, as the exam appeared to focus on the upper extremities; therefore, the Board gives this opinion less probative weight.

Of record is an October 2017 private medical opinion which establishes that the Veteran suffers from radiculopathy of the bilateral, lower extremities, secondary to his service-connected thoracolumbar spine disability.  The opinion states that the radiculopathy is most likely caused by degenerative changes in the lumbar spine.  The examiner discussed the extreme physical stress the lumbar spine endured during service, which is "clinically correlated to numbness in his lower extremities."  The examiner indicated the opinion was made with the benefit of review of STRs and examination of the Veteran.  As the opinion contains factual basis and thoroughly reasoned rationale, the Board gives this opinion greater probative weight.

In light of this evidence, the Board concludes that the evidence is at the very least in relative equipoise as to whether the Veteran suffers from radiculopathy of the bilateral, lower extremities as caused by his service-connected thoracolumbar spine disability.  When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved doubt in favor of the Veteran, the Board concludes service connection for radiculopathy of the bilateral, lower extremities is warranted.


ORDER

New and material evidence has been received to reopen the claim for service connection for right arm pain also claimed as forearm/wrist pain.  

Service connection for a disability causing bilateral arm, hand, and wrist pain, numbness, and paresthesias, to include tendonitis and carpel tunnel syndrome is granted.

Service connection for residuals of infectious mononucleosis, cytomegalovirus, and/or Epstein-Barr virus is granted.

Service connection for radiculopathy of the bilateral, lower extremities is granted.




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


